Case 2:20-cv-10941-JAK-PD Document 47 Filed 08/13/21 Page 1 of 7 Page ID #:246



  1

  2

  3

  4

  5

  6

  7

  8                             UNITED STATES DISTRICT COURT

  9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

 10    EVEREST NATIONAL                               Case No. 2:20-cv-10941-JAK-PD
       INSURANCE COMPANY,
 11                                                 Assigned to Judge John A. Kronstadt
                            Plaintiff,
 12
                 v.                                      PROTECTIVE ORDER
 13
       CAPITAL ADVISORS
 14    CONSULTING, INC. and STEVEN
       REED,
 15
                            Defendants.
 16

 17
                                               ORDER
 18
               IT IS SO ORDERED that the terms and conditions of Plaintiff Everest
 19
      National Insurance Company’s and Defendants Capital Advisors Consulting, Inc.
 20
      and Steven Reed’s (collectively, “Parties”) Stipulated Protective Order (“Protective
 21
      Order”) shall control the handling of all confidential information, documents, or
 22
      things exchanged in this litigation.
 23
               GOOD CAUSE APPEARING, the Court hereby approves the Parties’
 24
      Stipulation for Protective Order as follows:
 25
      ARTICLE 1 - Proceedings and Information Governed
 26
               1.1       This Order and any amendments or modifications hereto (“Protective
 27
      Order”) shall govern any document, information, or other thing furnished by any
 28
                                                   -1-
                         ORDER RE: STIPULATION FOR PROTECTIVE ORDER
      4815-1042-9174.1
Case 2:20-cv-10941-JAK-PD Document 47 Filed 08/13/21 Page 2 of 7 Page ID #:247



  1   party or non-party in connection with this action. The information protected includes,
  2   but is not limited to, pleadings, answers to interrogatories, answers to requests for
  3   admission, responses to requests for production, deposition transcripts and
  4   videotapes, deposition exhibits, and other writings or things produced, given, or filed
  5   in this action that are designated by a party as “Confidential Information” in
  6   accordance with the terms of this Order, as well as to any copies, excerpts, abstracts,
  7   analyses, summaries, descriptions, or other forms of recorded information
  8   containing, reflecting, or disclosing such information. The term “Civil Action” refers
  9   to Everest National Insurance Company v. Capital Advisors Consulting, Inc. and
 10   Steven Reed, Civil Action No. 2:20-cv-10941-JAK-PD.
 11   ARTICLE 2 - Designation and Maintenance of Information
 12            2.1       “Confidential Information” shall include, but is not limited to,
 13   information the disclosing party contends constitutes confidential or non-public
 14   information, information affecting the privacy interests of the parties or non-parties,
 15   documents or information pertaining to settlement of the various underlying litigation
 16   matters upon which this Civil Action is based, or proprietary information not
 17   typically disclosed to non-parties without a confidentiality agreement or protective
 18   order.
 19            2.2       Documents, information, and things produced during the course of this
 20   litigation within the scope of Paragraph 2 above may be designated by the producing
 21   party as containing Confidential Information by placing on each page and each thing
 22   a legend bearing the term “CONFIDENTIAL” or by designating the information as
 23   Confidential Information by letter or email within seven (7) days of production.
 24            2.3       A party may designate information disclosed at a deposition as
 25   Confidential Information by requesting the reporter to so designate the transcript or
 26   any portion thereof at the time of the deposition. If no such designation is made at
 27   the time of the deposition, any party shall have thirty (30) calendar days after the
 28   receipt of the deposition transcript to designate, in writing to the other parties and the
                                                    -2-
                         ORDER RE: STIPULATION FOR PROTECTIVE ORDER
      4815-1042-9174.1
Case 2:20-cv-10941-JAK-PD Document 47 Filed 08/13/21 Page 3 of 7 Page ID #:248



  1   court reporter, the transcript or any portion thereof as Confidential Information. If
  2   no such designation is made at the deposition or within such thirty (30) day calendar
  3   period (during which period, the transcript shall be treated as Confidential
  4   Information, unless the disclosing party consents to less confidential treatment of all
  5   or any portion of the information), the entire deposition will be considered devoid of
  6   Confidential Information. Each party and the court reporter shall attach a copy of
  7   any final and timely written designation notice to the transcript and each copy thereof
  8   in its possession, custody, or control, and the portions designated in such notice shall
  9   thereafter be treated in accordance with this Protective Order.
 10            2.4       It is the responsibility of counsel for each party to maintain materials
 11   containing Confidential Information in a secure manner and appropriately identified
 12   so as to allow access to such information only to such persons and under such terms
 13   as is permitted under this Protective Order.
 14   ARTICLE 3 - Inadvertent Failure to Designate/Inadvertent Production
 15            3.1       The inadvertent failure to designate, withhold, or redact any information
 16   as confidential or privileged, or as containing personally identifiable information,
 17   will not be deemed to waive a later claim as to its confidential or privileged nature,
 18   or to stop the producing party from designating such information as confidential at a
 19   later date in writing and with particularity. The information shall be treated by the
 20   receiving party as confidential from the time the receiving party is notified in writing
 21   of the designation.
 22            3.2       The provisions of Fed. R. Civ. P. 26 relating to the inadvertent
 23   disclosure of privileged information shall also apply. Specifically:
 24                      a.    Upon receiving notice of inadvertent production, the receiving
 25            party shall promptly return, sequester, or destroy the specified information and
 26            any copies it has and may not use or disclose the information until the claim is
 27            resolved.      If the receiving party disclosed the information before being
 28
                                                     -3-
                         ORDER RE: STIPULATION FOR PROTECTIVE ORDER
      4815-1042-9174.1
Case 2:20-cv-10941-JAK-PD Document 47 Filed 08/13/21 Page 4 of 7 Page ID #:249



  1            notified, it must take reasonable steps to retrieve it. The producing party must
  2            preserve the information until the claim is resolved.
  3                      b.    If the Parties cannot agree as to the claim of privilege or other
  4            basis for non-disclosure, the receiving party shall present the information to
  5            the Court under restricted access for a determination of the claim. Nothing
  6            herein shall be construed to prevent a producing party from moving the Court
  7            for a resolution.
  8   ARTICLE 4 - Challenge to designations
  9            4.1       A receiving party may challenge the producing party’s designation at
 10   any time. Any receiving party disagreeing with a designation may request in writing
 11   that the producing party change the designation. The producing party shall then have
 12   fourteen (14) days after receipt of the challenge notice to advise the receiving party
 13   whether or not it will change the designation. If the Parties are unable to reach
 14   agreement after the expiration of this fourteen (14) day time frame, after meeting and
 15   conferring on the issue, the receiving party may seek a Court order to alter the
 16   confidential status of the designated information pursuant to the procedures of Local
 17   Civil Rule 37. Until any dispute under this Paragraph 8 is ruled upon by the Court,
 18   the designation shall remain in full force and effect and the information shall continue
 19   to be accorded the confidential treatment required by this Protective Order.
 20   ARTICLE 5 - Disclosure and Use of Confidential Information
 21            5.1       Except as expressly set forth herein, information designated as
 22   Confidential Information may be disclosed by the receiving party only to the
 23   following persons. Each such person must be informed of the confidential nature of
 24   the Confidential Information and their obligations to keep such information
 25   confidential, and persons covered by sub-paragraphs (d)-(g), below, must execute the
 26   acknowledgement attached hereto as Exhibit A. Confidential Information may not
 27   be used by the receiving party or any of the persons covered by sub-paragraphs (a)-
 28
                                                    -4-
                         ORDER RE: STIPULATION FOR PROTECTIVE ORDER
      4815-1042-9174.1
Case 2:20-cv-10941-JAK-PD Document 47 Filed 08/13/21 Page 5 of 7 Page ID #:250



  1   (g) below under any circumstances for any purpose other than in connection with this
  2   Civil Action.
  3            a.        Everest;
  4            b.        CACI;
  5            c.        Reed;
  6            d.        The Parties’ respective counsel of record (and any in-house counsel for
  7   the Parties) and the office personnel employed by such counsel and/or working under
  8   the direct supervision of said counsel;
  9            e.        Vendors expressly retained by counsel of record for a party to assist in
 10   preparation of this Civil Action;
 11            f.        Independent experts and consultants expressly retained by counsel of
 12   record for a party to assist in preparation of this Civil Action;
 13            g.        Non-party witnesses and any other deponent not covered by or identified
 14   by any other subparagraph hereof, and their counsel, during the course of or in
 15   preparation for depositions or testimony in this Civil Action, provided that no non-
 16   party witness or deponent otherwise precluded from accessing such Confidential
 17   Information shall be permitted to possess or otherwise review outside the presence
 18   of any party’s counsel of record any document reflecting such Confidential
 19   Information;
 20            h.        The Parties’ respective reinsurers, auditors, and regulators;
 21            i.        The Court and all clerks and other personnel in such Court and any law
 22   enforcement agency; and
 23            j.        Any person the Court so designates.
 24   ARTICLE 6 - Non-Party Information
 25            6.1       The existence of this Protective Order shall be disclosed to any person
 26   producing documents, information, tangible things, or testimony in this Civil Action
 27   who may reasonably be expected to desire confidential treatment for such documents,
 28   information, tangible things, or testimony.             Any such person may designate
                                                      -5-
                         ORDER RE: STIPULATION FOR PROTECTIVE ORDER
      4815-1042-9174.1
Case 2:20-cv-10941-JAK-PD Document 47 Filed 08/13/21 Page 6 of 7 Page ID #:251



  1   documents, information, tangible things, or testimony pursuant to this Protective
  2   Order.
  3   ARTICLE 7 - Filing Documents with the Court
  4            7.1       Confidential Information shall be filed, if at all, with an application to
  5   file under seal pursuant to the procedures of Local Rule 79-5.
  6   ARTICLE 8 - No Prejudice
  7            8.1       Producing or receiving Confidential Information, or otherwise
  8   complying with the terms of this Protective Order, shall not (a) operate as an
  9   admission by any party that any particular Confidential Information contains or
 10   reflects confidential or proprietary information; (b) prejudice the rights of a party to
 11   object to the production of information or material the party does not consider to be
 12   within the scope of discovery; (c) prejudice the rights of a party to seek a
 13   determination by the Court that particular materials be or not be produced; (d)
 14   prejudice the rights of a party to apply to the Court for further protective orders; or
 15   (e) prevent the Parties from agreeing in writing to alter or waive the provisions or
 16   protections provided for herein with respect to any particular information or material.
 17   ARTICLE 9 - Conclusion of Litigation
 18            9.1       Within sixty (60) days after final judgment in this Civil Action,
 19   including the exhaustion of all appeals, upon written request of the producing party,
 20   each receiving party or other person subject to the terms of this Protective Order shall
 21   be under an obligation to (a) destroy, (b) return to the producing party, or (c) maintain
 22   and protect in accordance with the terms of this Protective Order all materials and
 23   documents containing Confidential Information, and to certify to the producing party
 24   such destruction, return, or continuing protection.
 25   ARTICLE 10 - Other Proceedings
 26            10.1 A receiving party may not utilize Confidential Information for any
 27   purpose other than in connection with this Civil Action absent the express written
 28   consent of the producing party. This Order shall survive the final determination of
                                                      -6-
                         ORDER RE: STIPULATION FOR PROTECTIVE ORDER
      4815-1042-9174.1
Case 2:20-cv-10941-JAK-PD Document 47 Filed 08/13/21 Page 7 of 7 Page ID #:252



  1   this Civil Action and shall remain in full force and effect after the conclusion of all
  2   proceedings herein to provide the Court with ancillary jurisdiction to enforce its terms
  3   and to ensure compliance.
  4            10.2 Any person or parties subject to this Protective Order that may be
  5   subject to a request, motion, or subpoena to disclose another party’s information
  6   designated Confidential pursuant to this Protective Order shall promptly notify that
  7   party of the request, motion or subpoena so that it may have a reasonable opportunity
  8   to appear and be heard on whether that information should be disclosed.
  9   ARTICLE 11 - Remedies
 10            11.1 It is ordered by the Court that this Protective Order will be enforced by
 11   the sanctions set forth in Fed. R. Civ. P. 37 and such other sanctions as may be
 12   available to the Court, including the power to hold parties or other violators of this
 13   Protective Order in contempt. All other remedies available to any person(s) injured
 14   by a violation of this Protective Order are fully reserved.
 15            11.2 Any party may petition the Court for good cause shown in the event
 16   such party desires relief from a term or condition of this Protective Order.
 17

 18            IT IS SO ORDERED, this the 13th day of August, 2021.
 19

 20
                                                       ____________________________
 21
                                                       Patricia Donahue
 22
                                                       United States Magistrate Judge
 23

 24

 25

 26

 27

 28
                                                 -7-
                         ORDER RE: STIPULATION FOR PROTECTIVE ORDER
      4815-1042-9174.1
